estate of arthur e schaefer deceased kathleen j wells executor petitioner v commissioner of internal revenue respondent docket no filed date during his life decedent d established two irrevocable charitable_remainder trusts each trust was designed so that one of d’s sons would receive distributions during his life or a term of years with the remainder going to a charity the trust instruments directed the trustees to distribute the lesser_of each trust’s annual income or a fixed percentage to one of the sons if trust income exceeded the fixed percentage the trustee was directed to make additional distributions to make up for previous years when the trust income did not yield enough to satisfy a distribution of the fixed percentage the estate e claims it is entitled to a charitable_contribution_deduction for the values of the charitable_remainder interests of the two irrevocable trusts d created for e to be eligible for the deduction the value of each remainder_interest must estate of schaefer v commissioner be at least of the net fair_market_value of the property contributed to the trust at the time of contribution sec_664 the parties disagree about the appropriate dis- tribution amount to use in calculating the values of the chari- table remainder interests held where the trust payout is the lesser_of the trust income or a fixed percentage the parties must use an annual distribution amount equal to the fixed percentage stated in the trust instrument to determine whether e is eligible for the charitable_contribution_deduction sec_664 robert j onda for petitioner richard j hassebrock and emily j giometti respondent for opinion buch judge this case involves an estate that seeks a charitable_contribution_deduction for the values of remainder interests in two charitable_remainder trusts created during the decedent’s life each trust instrument states that the trustee must make distributions to the noncharitable bene- ficiary of the lesser_of the net trust accounting_income for the taxable_year and a fixed percentage of the net fair_market_value of the trust assets valued annually each trust instrument also allows the trustee to make additional dis- tributions limited to trust income if previous distributions did not equal the fixed percentage for each trust to qualify as a charitable_remainder_trust thereby making the estate eligible for the deduction the value of the remainder_interest must be at least of the net fair_market_value of the property contributed sec_664 respondent argues that the value of the remainder_interest for each trust does not equal because the parties should use the fixed percent- age in calculating the values of the distributions the estate disagrees and argues that the parties should calculate the distributions using the expected net_income according to the applicable sec_7520 rate so long as the rate is above we hold that the parties must calculate the value of the remainder_interest for each trust using a distribution amount equal to the fixed percentage unless otherwise indicated all section references are to the internal_revenue_code in effect for the date of decedent’s death and all rule ref- erences are to the tax_court rules_of_practice and procedure united_states tax_court reports background this case was submitted without trial under rule arthur schaefer was born on date and had two sons ronald and benjamin in date mr schaefer formed aes family limited_partnership aes ini- tially mr schaefer held big_number trust certificates or units which represented all of the units that aes issued pursuant to its trust agreement that same month mr schaefer trans- ferred to each of benjamin and ronald of his trust cer- tificates in aes mr schaefer retained the remaining mr schaefer reported the transfers as gifts on his form_709 united_states gift and generation-skipping_transfer_tax return mr schaefer formed schaefer investment llc schaefer llc on date when he formed schaefer llc mr schaefer owned a interest in it which consisted of nonvoting units and voting units he transferred to schaefer llc his remaining trust certificates in aes and a money market checking account also on date mr schaefer created two trusts arthur e schaefer charitable_remainder_unitrust number trust and arthur e schaefer charitable_remainder_unitrust number trust mr schaefer trans- ferred a nonvoting interest in schaefer llc into trust and a nonvoting interest in schaefer llc into trust during his lifetime mr schaefer was the income bene- ficiary of both trusts upon his death ronald became the income_beneficiary of trust and benjamin became the income_beneficiary of trust the trust agreements provide for distributions to the income beneficiaries during the unitrust period payable in quarterly installments the payments equal the lesser_of the net trust accounting_income for the taxable_year or a percent- age for trust and for trust of the net fair_market_value of the trust assets valued annually the unitrust period for each trust starts on the first day property is transferred into the trust and ends on the date preceding the date of the death of the last income_beneficiary or years from the first date of the unitrust period whichever is later at the end of the unitrust period the remainder of estate of schaefer v commissioner the principal and income in each trust is to be distributed to a charitable_organization mr schaefer died in wisconsin on date the internal_revenue_service irs received a form_706 united_states estate and generation-skipping_transfer_tax return from the estate on date the estate did not claim a charitable_contribution_deduction for any portion of the trusts instead the estate reduced the amounts reported on schedule g transfers during decedent’s life by the amounts it deemed to be charitable subsequently the irs audited the estate_tax_return the irs mailed a notice_of_deficiency making various adjustments to the estate of mr schaefer on date the adjustment that we are asked to address here is an adjustment to the amounts of transfers during mr schaefer’s life based on increases in the values of the trusts the irs explained its position in the notice stating that the estate was not allowed a charitable_contribution_deduction for the values of the remainder interests of the trusts because the trusts did not meet the requirement that the value of the charitable_remainder interest be at least of the net fair_market_value of the property on the date of contribution and the estate had not shown any other basis upon which the charitable_remainder interests in the trusts should be dis- counted the executor of the estate while living and pro- bating mr schaefer’s estate in wisconsin timely petitioned this case was scheduled for trial during the court’s trial session beginning date in columbus ohio when the case was to be heard the parties orally moved to submit the case fully stipulated under rule the parties also filed a stipulation of facts a first supplement to stipulation of facts a stipulation of settled issues and a first supplement to stipulation of settled issues after the stipulations the only remaining issue is whether the trusts meet the requirement of sec_664 that the value of each charitable_remainder interest be at least of the net fair_market_value of the property on the date of contribution if not then the estate is not entitled to a charitable_contribution deduc- tion the parties agree that the estate is not entitled to the charitable_contribution_deduction if the values of the chari- table remainder interests in trust and trust are cal- culated on the basis that or respectively of the net united_states tax_court reports fair_market_value of the assets is distributed each year how- ever the parties also agree that the estate is entitled to the charitable_contribution_deduction if the values of the chari- table remainder interests are calculated on the basis that an amount equal to each trust’s net_income determined using the sec_7520 rate is distributed each year neither party addressed on brief whether sec_664 requires that a distribution rate be used when valuing the remainder_interest of a_trust such as the ones before us accordingly by order dated date the court directed the parties to file legal memoranda addressing this issue both parties timely filed legal memoranda and in large part simply reiterated their original arguments i charitable_remainder_trust discussion generally when calculating the estate_tax imposed under sec_2001 a deduction is allowed from the value of the gross_estate for transfers for charitable purposes sec_2055 this general_rule is restricted for split-interest transfers where an interest in property passes to a chari- table beneficiary while an interest in the same property also passes to a noncharitable beneficiary for less than full and adequate_consideration sec_2055 if the charitable_organization receives the remainder_interest in the property no deduction is allowed unless the charitable organization’s interest is in a charitable_remainder_annuity_trust a chari- table remainder unitrust or a pooled_income_fund sec_2055 before congress enacted the tax reform act of tra ’69 pub_l_no 83_stat_487 an estate could deduct the value of a charitable_remainder interest if the value of the remainder_interest was presently ascertain- able and the possibility that the charitable transfer would not become effective was so remote as to be negligible sec_20_2055-2 and b estate_tax regs concerned about per- ceived abuses congress added sec_2055 tra ’69 sec d stat pincite to remove any incentive to favor the income_beneficiary over the remainder beneficiary by means of manipulating the trust’s investments h_r rept no part pincite 1969_3_cb_200 s rept no pincite 1969_3_cb_423 estate of schaefer v commissioner ii charitable_remainder_unitrust crut sec_664 also added by tra ’69 sec e stat pincite defines a crut a crut has two types of bene- ficiaries an income_beneficiary and a remainder beneficiary generally an income_beneficiary is limited to distributions from the crut of a fixed percentage of the net fair_market_value of its assets at least annually for a term of years or for the lifetime of the income_beneficiary sec_664 and b after the period for these payments ends the remainder beneficiary which in the case of a crut will be a charitable_organization receives what remains sec_664 additionally with respect to each property con- tribution to the crut the value of the remainder_interest in the property determined under sec_7520 must be at least of the property’s net fair_market_value on the date of contribution sec_664 sec_664 provides an exception that allows the trust instrument to provide that the trustee must distribute to the income_beneficiary only the trust income for the year but limited by the fixed percentage trusts created under this exception are called net_income charitable_remainder unitrusts nicruts additionally sec_664 allows the trust instrument to provide that the trustee must distribute to the income_beneficiary the current trust income in excess of the fixed percentage to the extent that the aggre- gate amounts distributed in prior years are less than the aggregate of the fixed percentage amounts for those prior years trusts using this provision are net_income with makeup charitable_remainder unitrusts nimcruts the trusts mr schaefer created for his sons are nimcruts sec_664 describes how to value a charitable_remainder interest it provides for purposes of determining the amount of any charitable_contribution the remainder_interest of a crut shall be computed on the basis that an amount equal to percent of the net fair_market_value of its assets or a greater amount if required under the terms of the trust instrument is to be distributed each year id how one computes the value of the remainder_interest is important because as stated previously the value of the remainder_interest in the contributed_property calculated under sec_664 must be at least of the property’ sec_145 united_states tax_court reports net fair_market_value on the date of contribution sec_664 the regulations provide that the charitable_remainder interest is computed using the life contingencies for those involved the sec_7520 interest rate and the assumption that the fixed percentage is distributed in accord- ance with the payout sequence of the trust sec_1_664-4 income_tax regs the fixed percentage may be expressed either as a fraction or as a percentage and must be payable each year beginning the first year of the charitable_remainder_trust until either the income_beneficiary dies or a term of years not to exceed years ends sec_1 a ii i income_tax regs a percentage is fixed if the percentage is the same either as to each recipient or as to the total percentage payable each year of such period id para a ii the parties disagree whether the regulations expressly address how to take into account distributions from a nimcrut when valuing the remainder_interest respondent points to sec_1_664-4 income_tax regs which would have one assume that the fixed percentage is distrib- uted implicitly without regard to the net_income limitation in the case of a nimcrut that regulation cross-references sec_1_664-3 income_tax regs which sets forth the general_rule for crut distributions the estate argues that nimcrut distributions are determined not under this rule but under an exception to this rule see id subdiv i b independent of the regulations the irs has issued adminis- trative guidance on the subject of valuing a remainder_interest in a nimcrut see revrul_72_395 sec 1972_2_cb_340 revproc_2005_54 sec 2005_2_cb_353 that administrative guidance asserts that the remainder_interest of a nimcrut is valued using the fixed percentage stated in the trust instrument regard- less of the fact that distributions are limited to trust income iii analysis the parties present two different approaches to value the remainder interests of the trusts the estate argues that in valuing the remainder_interest the distributions are cal- culated by using the sec_7520 rate to determine the trust’s expected income so long as the sec_7520 rate is estate of schaefer v commissioner above of the net fair_market_value of the assets respondent argues that the remainder_interest is valued using a distribution rate equal to the fixed percentage in the trust instrument we asked the parties to address another approach-valuing the remainder_interest using a dis- tribution rate for it assumes is no basis each approach is arguably flawed although the estate’s approach yields a remainder_interest value that is possibly closer to what the charitable_beneficiary will ultimately receive there this approach in the statute respondent’s approach potentially undervalues the remainder_interest that will pass to the charitable bene- ficiary because the maximum distribution by using the fixed percentage even though that amount can be distributed only if the trust produces sufficient income and a distribution rate potentially overvalues the remainder_interest that will pass to the charitable bene- ficiary because if the trust produces income leading to dis- tributions higher than the charitable_beneficiary receives less than projected nevertheless our task is not to look to the varying results and choose the best answer instead we interpret the statute to the best of our ability looking beyond it if necessary the role of legislative_history in statutory interpretation is a topic of constant discussion among courts the court_of_appeals for the seventh circuit has cautioned that l egislative history helps us learn what congress meant by what it said but it is not a source of legal rules competing with those found in the u s code 870_f2d_1340 7th cir and we have said it is well set- tled that where a statute is ambiguous we may look to legis- lative history to ascertain its meaning 138_tc_18 citing 481_us_454 we find that the text of sec_664 is ambiguous sec- tion d and defines both charitable_remainder annuity trusts crats and cruts in the case of a crat the trust must distribute a sum certain that is not less than and not more than of the initial net fair market absent a stipulation to the contrary an appeal of this case would lie to the court_of_appeals for the seventh circuit see sec_7482 united_states tax_court reports to calculate instructions regarding how value of the property placed in the trust sec_664 in contrast a crut must distribute a fixed percentage of at least but not more than of the net fair_market_value of its assets valued annually sec_664 although these rules set forth different ways of expressing the dis- tribution sum certain and fixed percentage sec_664 provides the remainder_interest in either a crat or a crut and in describing the distribution to be taken into account for valu- ation purposes it does not expressly use the words sum cer- tain or fixed percentage instead sec_664 provides that a distribution rate equal to percent of the net fair_market_value of its assets or a greater amount if required under the terms of the trust instrument is to be used we are unable to determine on its face whether this provision means the sum certain in the case of a crat or the fixed percentage in the case of a crut or whether it means something different to help resolve this ambiguity we look to the legislative_history sec_664 which governs valuing a remainder_interest in a crat or a crut was enacted as part of tra ’69 the underlying house bill containing the provisions for crats and cruts did not include a provision allowing for distribu- tions to be limited to net_income h_r 91st cong sec as passed by the house date a senate amendment included both sec_664 which allowed for distributions to be limited to net_income and subsection e which provided for valuing the remainder_interest of the trust although the statutory text may be ambiguous as to how to value the remainder_interest in a crut with a net_income provision the senate report describing the senate amendment could not be clearer a second modification of the annuity_trust and unitrust rules made by the committee provides that the charitable_remainder_trust must be required by the trust instrument to distribute each year percent of the net fair_market_value of its assets valued annually in the case of a unitrust and valued at the time of the contribution in the case of an annuity_trust or the amount of the trust income whichever is lower in valuing the amount of a charitable_contributions deduction in the case of a remainder_interest given to charity in the form of an annuity_trust or a unitrust it is to be computed on the basis that the income bene- ficiary of the trust will receive each year the higher of percent of the net fair_market_value of the trust assets or the payment provided for in estate of schaefer v commissioner the trust instrument s rept no supra pincite c b pincite emphasis added the senate report makes clear that where there is a net_income provision the distribution amount or rate set forth in the trust instrument is to be used for valuation purposes even though distributions may be limited by net_income the regulations are less clear the regulation addressing how to value the remainder_interest in a crut sec_1_664-4 income_tax regs contains an explicit cross- reference to distributions determined under sec_1 a i a income_tax regs but nimcrut distributions are described under an exception to that regulation id subdiv i b given the ambiguity of the regulation we turn to other administrative guidance the irs’ administrative guidance is wholly consistent with this legislative_history the irs has issued both a revenue_ruling and a revenue_procedure describing how to value the remainder_interest in a crut with a net_income provision revrul_72_395 sec c b pincite provides a sample trust provision that is very similar to the provisions before us in that it provides that the trustee shall pay the lesser_of the trust income from the taxable_year or a fixed percentage of the net fair_market_value of the trust assets the sample provision also allows the trustee to make catchup distributions for past years when the trust income was less than the fixed percentage id the revenue_ruling goes on to explain that notwithstanding the net_income makeup provision the computation of the charitable deduction will be determined on the basis that the regular unitrust_amount will be distributed in each taxable_year of the trust id pincite similarly revproc_2005_54 sec c b pincite states for purposes of determining the amount of the charitable_contribution the remainder_interest is computed on the basis that an amount equal to the fixed percentage unitrust_amount is to be distributed each year without regard to the possibility that a smaller or larger amount of trust income may be the amount distributed we are not bound by revenue rulings or procedures 133_tc_202 aff ’d 679_f3d_1109 9th cir 87_tc_214 they are united_states tax_court reports simply statements of the commissioner’s administrative and litigating positions but we do owe them the appropriate level of deference under 323_us_134 we determine whether the commissioner’s rulings and pronouncements may have the power to per- suade by looking to the thoroughness evident in its consid- eration the validity of its reasoning and its consistency with earlier and later pronouncements particularly in the light of the legislative_history pre- viously discussed we find the commissioner’s guidance to be persuasive both pieces of guidance are thoroughly reasoned providing examples and explanations based on the applicable provisions additionally the guidance has withstood the test of time revrul_72_395 supra has been in effect for over four decades without any change to the provision before us further revproc_2005_54 supra reaffirmed that rea- soning when it was published some years later the commissioner’s position also has remained consistent and has been the subject of little litigation iv conclusion sec_664 is ambiguous in its description of how to value a remainder_interest in a nimcrut where actual dis- tributions will be the lesser_of a fixed percentage or net_income where the statute is ambiguous we can look to legis- lative history as an aid in the interpretation of the statute and where a statute is ambiguous the administrative agency can fill gaps with administrative guidance to which we owe the level of deference appropriate under the circumstances with regard to the statute before us the legislative_history and the administrative guidance point us to only one conclu- sion-that the value of the remainder_interest of a nimcrut must be calculated using the greater of or the fixed percentage stated in the trust instrument accordingly the estate must use an annual distribution amount of or of the net fair_market_value of the trust assets when valuing the remainder interests of trust and trust respectively because the parties have previously stipulated that the estate would not be entitled to a charitable contribu- tion deduction if the remainder interests are valued using estate of schaefer v commissioner this method respondent’s determination denying the chari- table contribution deduction is sustained to reflect the foregoing decision will be entered under rule f
